— Appeal from a decision of the Unemployment Insurance Appeal Board filed March 17, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner ruling claimant ineligible for benefits effective November 25, 1974 on the ground that he was not available for employ*682ment. It is undisputed that claimant entered the United States on a nonimmigrant visa in 1972. He has never applied for or received any change of status from the United States Immigration Service or permission to work in this country. Since claimant is legally barred from working in the United States, he is not available for employment and is ineligible for benefits (Matter of Alhanek [Levine], 44 AD2d 908). Decision affirmed, without costs. Greenblott, J. P., Koreman, Main, Larkin and Reynolds, JJ., concur.